Citation Nr: 0907515	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  02-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
chronic lung disorder.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran, his brother and a friend


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1956 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2004, the Veteran testified at a videoconference 
hearing before the undersigned Veterans' Law Judge.

The Board previously remanded this matter in June 2008.


FINDING OF FACT

The Veteran does not have an additional disability that was 
caused or aggravated by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
or by events not reasonably foreseeable on the part of VA in 
furnishing medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
chronic lung disorder have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a November 2004 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim and advised him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining in support of his 
claim.  

The Board notes that the VCAA letter was not provided prior 
to the initial unfavorable rating decision and thus did not 
comply with the timing requirements set forth in Pelegrini.  
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim in an SSOC is sufficient to cure 
a timing defect.   In this case, the timing defect was cured 
by readjudication of the claim in a June 2006 SSOC.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
medical records have been associated with the claims file.  
The Veteran was afforded a VA examination in August 2008, 
from which a medical opinion was obtained.  The RO obtained 
an addendum medical opinion in August 2008.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.

II.  Analysis of Claim

The Veteran asserts that he has additional disability, 
specifically damage to his voice and respiratory disability, 
as a result of a pulmonary function test performed at a VA 
Medical Center in December 2002. 

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded where a veteran suffers an injury or 
an aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (2008).

After a careful review of the record,  the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted.

VA medical records show that the Veteran underwent a 
pulmonary function test in December 2002.  In his January 
2003 claim, the veteran alleged that he suffered loss of his 
voice, congestion and chest pain as a result of the 
examination.   

The record contains a VA examination and a VA addendum 
opinion.  The Veteran had a VA respiratory disorders 
examination in August 2008.  The examiner reviewed the claims 
file.   The examination report reflects that the Veteran 
reported lung problems and lung congestion, for which he used 
an inhaler.  The examiner noted the findings of the December 
2002 pulmonary function test and a VA pulmonary function test 
performed in 2005.  The examiner noted that the pulmonary 
function test in  2002 was near normal and the pulmonary 
function test in 2005 was completely normal.  The examiner 
opined that it is unlikely that the Veteran had any kind of 
lung damage from taking a pulmonary function test in 2002.  

In August 2008, the RO requested that a VA physician provide 
an addendum opinion addressing whether the Veteran had damage 
to his voice as a result of the 2003 pulmonary function test.  
A VA examiner reviewed the claims file.  The examiner noted 
that VA records showed that the Veteran has allergic rhinitis 
and a recurrent upper respiratory condition which involves 
pharyngeal drainage, nasal and upper airway congestion, and 
at times, laryngitis.  The examiner stated that the records 
show complaints of this nature before and after the pulmonary 
function tests in question.  The examiner stated, "None of 
the maneuvers involved in performing pulmonary function 
testing, not even the bronchodilator medication which is 
inhaled at the time of testing, is at all likely to result in 
any anatomical or functional damage to the vocal cords or any 
other portion of the airway of speech mechanism."  The 
examiner further stated that none such disability is 
documented to have occurred in the Veteran, and none is found 
at the time of VA examination by a pulmonologist.  The 
examiner concluded that it is thus "less likely than not" 
that the claimed voice defect is related to the 2002 
pulmonary function testing which was carried out as part of 
VA examination.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim.  The medical opinions obtained 
in August 2008 concluded that the Veteran does not have a 
lung disorder or voice defect as a result of the December 
2002 pulmonary function test.  Thus, the evidence does not 
establish that the Veteran has additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing hospital care or medical treatment.  
Accordingly, the Board finds that entitlement to compensation 
under 38 U.S.C.A. § 1151 for a chronic lung disorder is not 
warranted.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A.  § 5107.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
chronic lung disorder is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


